Per Curiam:
We agree with the conclusion arrived at by the learned surrogate that the tax in question is not a detraction tax, but a succession tax, and that the appellant has no more right to complain of the succession tax than he would have of the ordinary annual tax upon property which is imposed by the statute. He is treated precisely the same as our own citizens are treated, receiving precisely what they receive. He certainly ought not to be entitled to receive more than they do. All that is granted to him by the treaty is that the property to which he succeeds under the laws of the State shall not be taxed when he comes to take the property or its proceeds out of the State. — The order should be affirmed, with ten dollars costs and disbursements. Present — Barrett, Rumsey, Williams, Patterson and Ingraham, JJ.